EXHIBIT 99.1 AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Financial Statements For the six months ended June 30, 2014 and 2013 1 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The condensed consolidated interim financial statements of Avino Silver & Gold Mines Ltd. (the “Company”) are the responsibility of the Company’s management. The condensed consolidated interim financial statements are prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and reflect management’s best estimates and judgments based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded, and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the annual audit and reviews the condensed consolidated interim financial statements prior to their submission to the Board of Directors for approval. The condensed consolidated interim financial statements as at June 30, 2014 and for the periods ended June 30, 2014 and 2013 have not been audited by the Company’s independent auditors. “David Wolfin” “Malcolm Davidson” David Wolfin Malcolm Davidson, CA President & CEO Chief Financial Officer August 20, 2014 August 20, 2014 2 AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian dollars) June 30, December 31, Note (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Interest receivable Sales taxes recoverable Accounts receivable Prepaid expenses and other assets Inventory 3 Exploration and Evaluation Assets 4 Plant, Equipment and Mining Properties 5 Investments in Related Companies 6 Investments in Other Companies 7 Reclamation Bonds $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Amounts due to related parties 12 Current portion of finance lease obligations 13 Taxes payable Warrant Liability 8 - Finance Lease Obligations 13 Reclamation Provision 9 Deferred Tax Liabilities Total liabilities EQUITY Share Capital 10 Equity Reserves Treasury Shares (14,180 shares, at cost) ) ) Accumulated Other Comprehensive Income Accumulated Deficit ) ) Total Equity $ $ Commitments – Note 15 Subsequent Events – Note 17 Approved by the Board of Directors on August 20, 2014: /s/Gary Robertson Director /s/ David Wolfin Director The accompanying notes are an integral part of the condensed consolidated interim financial statements 3 AVINO SILVER & GOLD MINES LTD. For the six months ended June 30, 2014 and 2013 Condensed Consolidated Interim Statements of Operations and Comprehensive Income (Expressed in Canadian dollars) (unaudited) Three months ended Six months ended Note June 30, June 30, June 30, June 30, Revenue from Mining Operations 11 $ Cost of Sales 11 Mine Operating Income General and Administrative Expenses Consulting fees - - Depreciation Directors fees Interest expense - - Investor relations Management fees Office and miscellaneous Professional fees Regulatory and compliance fees Salaries and benefits Share-based payments Travel and promotion Income before other items Other Items Fair value adjustment on warrant liability ) - - Foreign exchange gain (loss) ) ) Interest income Mineral property option income - - Other income (loss) ) Unrealized gain (loss) on investments in related companies 6 ) ) Unrealized gain (loss) on investments 7 ) ) Net Income Before Income Taxes Income Taxes Current income tax expense ) - ) - Deferred income tax recovery (expense) Net Income (Loss) ) Other Comprehensive Income (Loss) - Items that may be reclassified subsequently to income or loss Currency translation differences of foreign operations ) ) Comprehensive Income (Loss) $ ) $ $ $ Earnings (Loss) per Share Basic $ ) $ $ $ Diluted $ ) $ $ $ Weighted Average Number of Common Shares Outstanding Basic Diluted The accompanying notes are an integral part of the condensed consolidated interim financial statements 4 AVINO SILVER & GOLD MINES LTD. Condensed Consolidated Interim Statements of Changes in Equity For the six months ended June 30, 2014 and 2013 (Expressed in Canadian dollars) (unaudited) Note Number of Common Shares Share Capital Amount Equity Reserves Treasury Shares Accumulated Other Comprehensive Income (Loss) Accumulated Deficit Total Equity Balance, December 31, 2012 $ $ $ ) $ ) $ ) $ Common shares issued for cash: Exercise of stock options - Carrying value of stock options exercised - ) - Share-based payments - Options and warrants cancelled or expired - - ) - - - Net income for the period - Currency translation differences of foreign operations - Balance, June 30, 2013 $ $ $ ) $ $ ) $ Balance, December 31, 2013 $ $ $ ) $ $ ) $ Common shares issued for cash: Brokered public offerings 10 - Less share issuance costs 10 ) - ) Exercise of stock options 10 - Carrying value of stock options exercised - ) - Share-based payments - Options and warrants cancelled or expired - - ) - - - Net income for the period - Currency translation differences of foreign operations - ) - ) Balance, June 30, 2014 $ $ $ ) $ $ ) $ The accompanying notes are an integral part of the condensed consolidated interim financial statements 5 AVINO SILVER & GOLD MINES LTD. For the six months ended June 30, 2014 and 2013 Condensed Consolidated Interim Statements of Cash Flows (Expressed in Canadian dollars) (unaudited) Note Cash Provided By (Used In): Operating Activities Net income $ $ Adjustments for non-cash items: Deferred income tax expense Depreciation, depletion, and accretion Unrealized foreign exchange loss - Share-based payments Unrealized loss (gain) on investments and other ) Fair value adjustment on warrant liability ) - Mineral property option income - ) Net change in non-cash working capital 14 ) Financing Activities Shares and units issued for cash, net of issuance costs Finance lease payments ) ) Finance lease obligations - Investing Activities Exploration and evaluation expenditures ) ) Additions to plant, equipment and mining properties ) Change in cash and cash equivalents Effect of exchange rate changes on cash and cash equivalents ) ) Cash and Cash Equivalents, Beginning Cash and Cash Equivalents, Ending $ $ Cash and Cash Equivalents Consist of: Bank balances $ $ Guaranteed investment certificates $ $ Supplementary Cash Flow Information (Note 14) The accompanying notes are an integral part of the condensed consolidated interim financial statements 6 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2014 and 2013 (Expressed in Canadian dollars) (unaudited) 1. NATURE OF OPERATIONS Avino Silver & Gold Mines Ltd. (the “Company” or “Avino”) was incorporated in 1968 under the laws of the Province of British Columbia, Canada. The Company is engaged in the production and sale of silver and gold, and the acquisition, exploration, and development of mineral properties. The Company’s head office and principal place of business is Suite 900, 570 Granville Street, Vancouver, BC, Canada. The Company is a reporting issuer in Canada and the United States and trades on the TSX Venture Exchange (“TSX-V”), the NYSE MKT and the Frankfurt and Berlin Stock Exchanges. The Company owns interests in mineral properties located in Durango, Mexico as well as in British Columbia and the Yukon, Canada. On October 1, 2012, the Company commenced production of silver and gold at levels intended by management at its San Gonzalo mine in the state of Durango, Mexico. 2. BASIS OF PRESENTATION These condensed consolidated interim financial statements are prepared in accordance with International Accounting Standard (“IAS”) 34 - Interim Financial Reporting under International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”). These condensed consolidated interim financial statements follow the same accounting policies and methods of application as the most recent annual consolidated financial statements of the Company, except for the accounting policies which have changed as a result of the adoption of new and revised standards and interpretations which are effective January 1, 2014. These condensed consolidated interim financial statements do not contain all of the information required for full annual consolidated financial statements. Accordingly, these condensed consolidated interim financial statements should be read in conjunction with the Company’s December 31, 2013 annual consolidated financial statements, which were prepared in accordance with IFRS as issued by the IASB. The mandatory adoption of the following new and revised accounting standards and interpretations on January 1, 2014 had no significant impact on the Company’s condensed consolidated interim financial statements for the periods presented: IAS 36 – Impairment of Assets In May 2013, the IASB issued an amendment to address the disclosure of information about the recoverable amount of impaired assets or a CGU for periods in which an impairment loss has been recognized or reversed. The amendments also address disclosure requirements applicable when an asset’s or a CGU’s recoverable amount is based on fair value less costs of disposal. IFRIC 21 – Levies In May 2013, the IASB issued IFRIC 21, Levies (“IFRIC 21”), an interpretation of IAS 37, Provisions, Contingent Liabilities and Contingent Assets (“IAS 37”), on the accounting for levies imposed by governments. IAS 37 sets out criteria for the recognition of a liability, one of which is the requirement for the entity to have a present obligation as a result of a past event (“obligating event”). IFRIC 21 clarifies that the obligating event that gives rise to a liability to pay a levy is the activity described in the relevant legislation that triggers the payment of the levy. The following accounting standards were issued but not yet effective as of June 30, 2014: IFRS 15 – Revenue from Contracts with Customers In May 2014, the IASB issued IFRS 15 – Revenue from Contracts with Customers ("IFRS 15") which supersedes IAS 11 – Construction Contracts, IAS 18 – Revenue, IFRIC 13 – Customer Loyalty Programmes, IFRIC 15 – Agreements for the Construction of Real Estate, IFRIC 18 – Transfers of Assets from Customers, and SIC 31 – Revenue – Barter Transactions Involving Advertising Services. IFRS 15 establishes a comprehensive five-step framework for the timing and measurement of revenue recognition. The standard is effective for annual periods beginning on or after January 1, 2017. The Company is currently evaluating the impact the final standard is expected to have on its consolidated financial statements. 7 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2014 and 2013 (Expressed in Canadian dollars) (unaudited) 2. BASIS OF PRESENTATION (continued) IFRS 9 – Financial Instruments The IASB intends to replace IAS 39 – Financial Instruments: Recognition and Measurement in its entirety with IFRS 9 – Financial Instruments (“IFRS 9”) which is intended to reduce the complexity in the classification and measurement of financial instruments. In February 2014, the IASB tentatively determined that the revised effective date for IFRS 9 would be January 1, 2018. The Company is currently evaluating the impact the final standard is expected to have on its consolidated financial statements. Annual improvements In December 2013, the IASB issued the Annual Improvements 2010-2012 and 2011-2013 cycles to make necessary but non-urgent amendments to existing standards. The amendments are effective for annual periods beginning on or after July 1, 2014; however, these amendments are not expected to have a significant impact on the Company's consolidated financial statements. Basis of Consolidation The condensed consolidated interim financial statements include the accounts of the Company and its Mexican subsidiaries as follows: Subsidiary Ownership Interest Jurisdiction Nature of Operations Oniva Silver and Gold Mines S.A. de C.V. 100% Mexico Mexican operations and administration Promotora Avino, S.A. de C.V. (“Promotora”) 79.09% Mexico Holding company Compania Minera Mexicana de Avino, S.A. de C.V. (“Avino Mexico”) 98.39% direct 1.27% indirect (Promotora) 99.66% effective Mexico Mining and exploration Intercompany balances and transactions, including unrealized income and expenses arising from intercompany transactions, are eliminated in preparing the condensed consolidated interim financial statements. On June 4, 2013, the Company converted existing loans advanced to Avino Mexico into new additional shares, resulting in an increase of the Company’s ownership by 0.38% to an effective 99.66%. The intercompany loans and investments are eliminated upon consolidation of the financial statements. The Company had a pre-existing effective ownership interest of 99.28% in Avino Mexico prior to the 0.38% increase. The issuance of shares to the Company by Avino Mexico on June 4, 2013 resulted in a reduction in the non-controlling interest from 0.72% to 0.34%. Financial Instruments All financial assets are initially recorded at fair value and classified into one of four categories: held to maturity, available for sale, loans and receivables, or fair value through profit or loss (“FVTPL”). All financial liabilities are initially recorded at fair value and classified as either FVTPL or other financial liabilities. Loans and receivables and other financial liabilities are subsequently measured at amortized cost. Financial instruments comprise cash and cash equivalents, interest receivable, accounts receivable, investments in related and other companies, reclamation bonds, accounts payable, amounts due to related parties, warrant liability, and finance lease obligations. At initial recognition management has classified financial assets and liabilities as follows: 8 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2014 and 2013 (Expressed in Canadian dollars) (unaudited) 2. BASIS OF PRESENTATION (continued) Financial Instruments (continued) The Company has classified its cash and cash equivalents, interest receivable, investments in related and other companies, and warrant liability as FVTPL. Accounts receivable and reclamation bonds are classified as loans and receivables. Accounts payable, amounts due to related parties, and finance lease obligations are classified as other financial liabilities. Subsequent to initial recognition, the financial assets are measured in accordance with the following: (i) Financial assets classified as fair value through profit or loss are measured at fair value. All gains and losses resulting from changes in their fair value are included in net income (loss) in the period in which they arise. (ii) Held-to-maturity investments and loans and receivables are initially measured at fair value and subsequently measured at amortized cost. Amortization of premiums or discounts and transaction costs are amortized into net income (loss), using the effective interest method less any impairment. . (iii) Available-for-sale financial assets are measured at fair value, with unrealized gains and losses recorded in other comprehensive income until the asset is realized, at which time they will be recorded in net income (loss). Other than temporary impairments on available-for-sale financial assets are recorded in net income (loss). Subsequent to initial recognition, the financial liabilities are measured in accordance with the following: (i) Financial liabilities classified as other financial liabilities are initially recognized at fair value less transaction costs. After initial recognition, other financial liabilities are subsequently measured at amortized cost using the effective interest method. The effective interest method is a method of calculating the amortized cost of a financial liability and of allocating interest expense over the relevant period. The effective interest rate is the rate that exactly discounts estimated future cash payments through the expected life of the financial liability or, where appropriate, a shorter period. (ii) Financial liabilities classified as fair value through profit or loss include financial liabilities held for trading and financial liabilities designated upon initial recognition as fair value through profit or loss. Fair value changes on financial liabilities classified as fair value through profit or loss are recognized in net income (loss). At June 30, 2014, the Company classified share purchase warrants with an exercise price in U.S. dollars (see note 8) as financial liabilities at fair value through profit or loss. As these warrants are exercised, the fair value of the recorded warrant liability on date of exercise is included in share capital along with the proceeds from the exercise. If these warrants expire, the related decrease in warrant liability is recognized in net income (loss). Significant Accounting Judgments and Estimates The Company’s management makes judgments in its process of applying the Company’s accounting policies to the preparation of its unaudited condensed consolidated interim financial statements. In addition, the preparation of financial data requires that the Company’s management make assumptions and estimates of the impacts on the carrying amounts of the Company’s assets and liabilities at the end of the reporting period from uncertain future events and on the reported amounts of revenues and expenses during the reporting period. Actual results may differ from those estimates as the estimation process is inherently uncertain. Estimates are reviewed on an ongoing basis based on historical experience and other factors that are considered to be relevant under the circumstances. Revisions to estimates and the resulting impacts on the carrying amounts of the Company’s assets and liabilities are accounted for prospectively. 9 AVINO SILVER & GOLD MINES LTD. Notes to the condensed consolidated interim financial statements For the six months ended June 30, 2014 and 2013 (Expressed in Canadian dollars) (unaudited) 2. BASIS OF PRESENTATION (continued) Significant Accounting Judgments and Estimates (continued) The critical judgments and estimates applied in the preparation of the Company’s unaudited condensed consolidated interim financial statements for the six months ended June 30, 2014 are consistent with those applied and disclosed in note 2 to the Company’s audited consolidated financial statements for the year ended December 31, 2013. 3. INVENTORY June 30, December 31, Concentrate inventory $ $ Process material stockpiles Materials and supplies $ $ The amount of inventory recognized as an expense for the six months ended June 30, 2014 totalled $5,727,118 (six months ended June 30, 2013 – $5,062,710), and includes production costs and depreciation and depletion directly attributable to the inventory production process. 4. EXPLORATION AND EVALUATION ASSETS The Company has accumulated the following acquisition, exploration and evaluation costs which are not subject to depletion: Durango, Mexico British Columbia, Canada Yukon, Canada Total Balance, January 1, 2013 $ $
